Citation Nr: 1220935	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  08-21 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial disability rating higher than 10 percent for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

A. Lindio, Counsel



INTRODUCTION

The Veteran had active military service from August 1986 to November 2005.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  In pertinent part of the October 2006 decision, the RO granted the Veteran service connection and a noncompensable rating for GERD, effective December 1, 2005.  

In a May 2008 Decision Review Officer (DRO) decision, the RO subsequently granted the Veteran a 10 percent disability rating for his GERD, also effective December 1, 2005.  As noted in the prior Board decision, since a rating higher than 10 percent is available, and inasmuch as a claimant is presumed to be seeking maximum available benefit for a given disability, the claim for higher ratings, as reflected on the title page, remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

This matter was previously before the Board in December 2010.  At that time, the Board denied a claim for service connection for muscular low back pain and for an initial compensable disability rating for calluses of the bilateral feet.  The Board also remanded the claim for an increased disability rating for GERD for further development.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




[Continued on the next page]  
REMAND

The Veteran contends that his service-connected GERD is more severe than indicated by his current 10 percent disability rating.  The October 2006 rating decision initially granted the Veteran service connection and an initial noncompensable rating for his GERD pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7308, effective December 1, 2005.  In the May 2008 DRO decision, the RO subsequently granted the Veteran a 10 percent disability rating under 38 C.F.R. § 4.114, Diagnostic Code 7307, effective December 1, 2005.  

In the December 2010 decision, the Board directed the RO/AMC to contact the Veteran to request information regarding additional pertinent treatment records and to afford him a current VA examination to assess the current nature and severity of his GERD.

The Veteran does not appear to have received his VA examination requests.  When the Veteran initiated the present claim in March 2006, he reported living in Hanscom AFB in Massachusetts.  In November 2009, however, he provided a VA Form 20-572 with change of address information, for a box with the FPO AP.  The RO subsequently started contacting the Veteran at that address.  In response to the RO's scheduling of a hearing for the Veteran before a member of the Board at the Boston RO, the Veteran provided a letter in September 2010.  At that time, he explained that he could not attend his hearing because he was currently living in Okinawa, Japan (due to his wife serving overseas with the US Navy) and again provided the FPO AP address.  The Veteran's subsequent correspondence was addressed from his address in Japan.  The Veteran has not provided any notification that he has changed his address since moving to Japan.

Following the December 2010 remand of the GERD issue, the AMC requested that the Boston VA medical center (VAMC) provide the Veteran with a VA examination, which the VAMC scheduled for January 2011 and February 2011.  The Boston VAMC compensation and pension exam inquiry report shows that the Veteran failed to report for either examination.  The report, however, also listed the Veteran's address to be his prior Massachusetts address, indicating that his notice was likely not sent to his new address in Japan.  Furthermore, as per the September 2010 letter, the Veteran would have been unable to attend those VA examinations with the Boston VAMC even if he had been correctly notified of them, as he was living in Japan at that time.

The Board also notes that the AMC mailed the December 2010 request for additional treatment information, as ordered by the Board in the December 2010 remand, to the Veteran's prior Massachusetts address.  

As such, the Board finds that it is more than likely that the Veteran never received notification of his scheduled VA examinations or VA's request for additional treatment information.  

The development directed by the Board in its last remand does not appear to have been accomplished. The law mandates that where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

The RO/AMC should contact the Veteran at his current address and request that he provide additional treatment information.

Additionally, as the Veteran did not receive adequate notice of the requested VA examination and the AMC did not arrange for the VA examination to take place at an appropriate location.  The Board finds that the RO/AMC should schedule the Veteran for a new VA examination to determine the current nature and severity of his GERD.  

As noted in the December 2010 Board remand, GERD is not among the conditions listed in the Ratings Schedule. As such, the RO assigned a rating by analogy.  See 38 C.F.R. § 4.20.   

The RO initially considered the Veteran's claim under Diagnostic Code 7308.  Diagnostic Code 7308 is the code used to rate postgastrectomy syndrome; under which, a 20 percent rating is assigned for mild postgastrectomy syndrome; infrequent episodes of epigastric disorders with characteristic mild circulatory symptoms or continuous mild manifestations.  A 40 percent rating is assigned for moderate postgastrectomy syndrome; less frequent episodes of epigastric disorders with characteristic mild circulatory symptoms after meals but with diarrhea and weight loss.  A 60 percent rating is assigned for severe postgastrectomy syndrome; associated with nausea, sweating, circulatory disturbance after meals, diarrhea, hypoglycemic symptoms, and weight loss with malnutrition and anemia. 

The RO subsequently rated the Veteran under Diagnostic Code 7307 for gastritis, hypertrophic (identified by gastroscope).  Under that diagnostic code, a 10 percent rating is warranted for chronic gastritis with small nodular lesions, and symptoms. A 30 percent rating is warranted for chronic gastritis with multiple small eroded or ulcerated areas, and symptoms. And a 60 percent rating would is for chronic gastritis with severe hemorrhages, or large ulcerated or eroded areas. 

Another potentially applicable rating criteria in this case is Diagnostic Code 7305, the diagnostic code used to rate duodenal ulcer.  Under this code, a mild duodenal ulcer with recurring symptoms once or twice yearly warrants a 10 percent rating; a moderate duodenal ulcer with recurring episodes of severe symptoms two or three times a year averaging 10 days in duration or with continuous moderate manifestations warrants a 20 percent rating. A 40 percent rating will be assigned where there is evidence of a moderately severe duodenal ulcer; less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  A 60 percent rating is warranted where there is evidence of a severe duodenal ulcer; pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health. 

Also applicable is Diagnostic Code 7346 (hiatal hernia).  A 10 percent disability rating is warranted with two or more of the symptoms for the 30 percent disability rating, though of less severity.  A 30 percent disability rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent disability rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health. 

VA must also assist a claimant in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). As the last request for treatment information was sent to his prior address and was thus not properly provided to the Veteran, the RO/AMC should contact the Veteran and request that he provide any necessary authorization(s) for the release of any private medical records he wishes VA to attempt to obtain.  The RO/AMC should also document all its attempts to procure those authorized records in the claims file.  Additionally, if the RO/AMC is unable to obtain any private medical records identified by the Veteran, the RO/AMC should provide a notation to that effect in the claims file and the Veteran and his representative should be informed of any such problem.  

Furthermore, any VA medical records not already associated with the claims file should be obtained for review.  The last VA medical records associated with the claims file were from January 2008.

The Board also notes that the AMC mailed the April 2012 supplemental statement of the case to the old Hanscom AFB address in Massachusetts.  Furthermore, the post office returned that document to the AMC as "NOT DELIVERABLE AS ADDRESSED, UNABLE TO FORWARD" later that same month.  The AMC thus also appears to have failed to notify the Veteran of its readjudication of his claim.  The RO/AMC should thus issue a proper supplemental statement of the case to the correct address for the current claim.  38 C.F.R. § 19.31.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC shall confirm the Veteran's current address.  

2.  The RO/AMC shall contact the Veteran at his confirmed address and request that he clarify whether there are any outstanding private medical records or other treatment records pertaining to his claims and provide the appropriate authorization forms for obtaining such records. If the Veteran wishes for the RO/AMC to attempt to obtain those records and returns the appropriate authorization forms, the RO/AMC shall attempt to obtain those records. If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

3.  The RO/AMC shall request and obtain any VA medical records not already associated with the claims file, including records from January 2008 to the present. If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

4.  After the above development has been completed, the Veteran then should be afforded a VA examination to determine the current severity of his GERD.  The complete claims file and a copy of this remand should be provided to the examiner.  

If the appellant continues to reside overseas, care must be exercised in scheduling the Veteran for the examination at a time and location (based on his confirmed address) he would be able to appear for any scheduled studies.  The Veteran last indicated that he is in Okinawa, Japan due to his wife being stationed overseas with the US Navy.  

The examination report(s) should include a discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

Based on a review of the entire claims folder, the relevant factual background provided in this remand, and the results of the examination, the examiner should discuss the current nature and severity of the Veteran's GERD.  The examiner should discuss the Veteran's symptoms and should also discuss symptoms in accordance with the diagnostic criteria; listed as follows:

(a)	 Are the Veteran's symptoms manifested by chronic gastritis with multiple small eroded or ulcerated areas and symptoms; or by chronic gastritis with multiple small eroded or ulcerated areas and symptoms?

(b)	Are the Veteran's symptoms manifested by mild postgastrectomy syndrome with infrequent episodes of epigastric disorders with characteristic mild circulatory symptoms or continuous mild manifestations or by moderate postgastrectomy syndrome; less frequent episodes of epigastric disorders with characteristic mild circulatory symptoms after meals but with diarrhea and weight loss?

(c)	Are the Veteran's symptoms manifested by moderate duodenal ulcer with recurring episodes of severe symptoms two or three times a year averaging 10 days in duration or with continuous moderate manifestations or by moderately severe duodenal ulcer; less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year?

(d)	Are the Veteran's symptoms manifested by persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health or symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health? 

5.  When the development requested has been completed, the case shall again be reviewed by the RO/AMC on the basis of the additional evidence. If any benefit sought is not granted, the Veteran shall be furnished a Supplemental Statement of the Case, and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice. However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


